Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 1 of 19 PageID #: 1




                     UNITED STATES DISTRICT COURT
                            Eastern District of Texas
                                Sherman Division

    Robert Stafford,                         §
                                             §
                         Plaintiff,          §
                                             § CA No.: 4:21-cv-184
                                             §
    v.                                       §
                                             § Class Action
    Livefree Emergency Response, Inc.        § Jury Demanded
    d/b/a Life Beacon                        §
                                             §
                         Defendant.          §


          PLAINTIFF Robert Stafford’S CLASS ACTION COMPLAINT

    1. Introduction.

         1.1. Robert Stafford (“Plaintiff”) brings this action to enforce the consumer-

             privacy provisions of the Telephone Consumer Protection Act

             (“TCPA”), a federal statute enacted in 1991 in response to widespread

             public outrage about the proliferation of intrusive, nuisance telemarketing

             practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

         1.2. “Voluminous consumer complaints about abuses of telephone technology

             – for example, computerized calls dispatched to private homes – prompted

             Congress to pass the TCPA.” Id. at 744. In enacting the TCPA, Congress

             intended to give consumers a choice as to how creditors and telemarketers



    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 1
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 2 of 19 PageID #: 2




           may call them. Thus, and as applicable here, Section 227(b)(1)(A)(iii) of

           the TCPA specifically prohibits the making of “any call (other than a call

           made for emergency purposes or made with the prior express consent of

           the called party) using any automatic telephone dialing system or an

           artificial or prerecorded voice … to any telephone number assigned to a …

           cellular telephone service[.]”

       1.3. Plaintiff’s cellular residential telephone number is/was listed on the

           national Do Not Call Registry, a list explicitly designed to protect the public

           from these kind of intrusive telemarketing calls. Defendant or its

           telemarketing representatives or lead generators called Plaintiff’s

           residential phone on approximately 14 occasions beginning on February 5,

           2020 to make marketing solicitations, i.e., calls for the purpose of

           encouraging the purchase or rental of, or investment in, property, goods,

           or services.

       1.4. Because Plaintiff had not given his consent to receive these calls from

           Defendant, these calls violated the TCPA and the Do Not Call Registry

           laws and regulations.

       1.5. This is the scenario Congress attempted to prevent in enacting the TCPA.

           Plaintiff now seeks this Court's intervention and help in attempting to

           prohibit this unlawful conduct.



    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 2
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 3 of 19 PageID #: 3




       1.6. Because the calls were transmitted using technology capable of generating

            hundreds of thousands of telemarketing calls per day, and because

            telemarketing campaigns generally place calls to hundreds of thousands or

            even millions of potential customers en masse, Plaintiff brings this action on

            behalf of a proposed nationwide class of other persons who received illegal

            telemarketing calls from or on behalf of Defendant.

       1.7. A class action is the best means of obtaining redress for the Defendant’s

            wide scale illegal telemarketing and is consistent both with the private right

            of action afforded by the TCPA and the fairness and efficiency goals of Rule

            23 of the Federal Rules of Civil Procedure.

    2. Parties

       2.1. Plaintiff is a resident of this District.

       2.2. LiveFree Emergency Response, Inc. d/b/a Life Beacon (“Defendant” or

            “Livefree”) is corporation based in Idaho with a principal office located at

            901 Pier View Drive, Suite 206, Idaho Falls, Idaho 83402.

       2.3. By not filing a registration statement the Texas Secretary of State is by law

            designated as agent for service of process pursuant to § 302.108 of the

            Texas Business & Commercial Code.

    3. Venue




    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 3
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 4 of 19 PageID #: 4




       3.1. The Court has federal question subject matter jurisdiction over these

           TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740

           (2012).

       3.2. Venue is proper because the Plaintiff is a resident of this District and

           Defendant has sufficient contacts in this State and District to subject it to

           personal jurisdiction. Defendant made calls into this State.

    4. Article III Standing

       4.1. Plaintiff has Article III standing for his claim under the TCPA. Spokeo, Inc.,

           v. Thomas Robins, 136 S. Ct. 1540 (2016). See also, Holderread v. Ford Motor

           Credit Co., LLC, No. 4:16-cv-222-ALM, 2016 WL 6248707, at *3 (E.D.

           Tex. Oct. 26, 2016); Jamison v. Esurance Ins. Servs., Inc., No. 3:15-CV-

           2484-B, 2016 WL 320646, at *3 (N.D. Tex. Jan. 27, 2016).

       4.2. Plaintiff was harmed by Defendant’s actions of calling his residential phone

           while his number was on the Do Not Call Registry, without consent and

           with an ATDS and/or a pre-recorded voice in the following manners:

           4.2.1. Plaintiff’s privacy was invaded by Defendant;

           4.2.2. Plaintiff was harassed and abused by Defendant’s telephone calls;

           4.2.3. Defendant’s calls were a nuisance to Plaintiff;

           4.2.4. Plaintiff’s phone was unavailable for other use while processing the

                illegal calls from Defendant;



    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 4
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 5 of 19 PageID #: 5




           4.2.5. Defendant illegally seized Plaintiff’s telephone line while they made

                illegal calls to Plaintiff’s cellular telephone;

           4.2.6. Plaintiff’s telephone line was occupied by multiple unauthorized

                calls from Defendant;

           4.2.7. Defendant’s seizure of Plaintiff’s telephone line was intrusive; and

           4.2.8. Plaintiff was inconvenienced by Defendant’s calls, by among other

                things, hearing his ring and having to check the calling party.

    5. Factual Allegations

       5.1. Plaintiff is the owner of and user of the residential cellular telephone

           number 972-235-8480. Each of the telephone calls referenced below were

           made to Plaintiff’s residential telephone number 972-235-8480. 972-235-

           8480 is a cellular number/network. None of the calls at issue were placed

           by Defendant to Plaintiff’s residential phone number for "emergency

           purposes."

       5.2. Beginning on February 5, 2020 Plaintiff began receiving telephone calls

           directly from Defendant or from Defendant’s telemarketing representative

           who made the telephone calls as the agent for and on behalf of Defendant

           (all references hereinafter to Defendants will include Defendant’s

           telemarketing representatives).




    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 5
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 6 of 19 PageID #: 6




       5.3. The telephone calls were for the purpose of encouraging the purchase or

           rental of, or investment in, property, goods, or services. Specifically,

           Defendants were seeking to provide emergency response services to

           Plaintiff.

       5.4. The telephone calls were "telephone solicitations" pursuant to § 302.001

           of the Texas Business & Commercial Code because the purpose of the

           calls was to induce a person to purchase, rent, claim, or receive an item.

       5.5. Plaintiff received the following calls from Defendant:

           Date                 Time                Calling #            Called #

     Febraury 5, 2020         9:49 AM             682-260-6712         972-235-8480
     Febraury 5, 2020          1:49 PM            682-260-6712         972-235-8480
     February 6, 2020         9:36 AM             682-260-6712         972-235-8480
     February 6, 2020          1:38 PM            682-260-6712         972-235-8480
     February 7, 2020         10:17 AM            682-260-6712         972-235-8480
     February 7, 2020         2:18 AM             682-260-6712         972-235-8480
     February 8, 2020         10:45 AM            682-260-6712         972-235-8480
     February 8, 2020          3:12 PM            682-260-6712         972-235-8480
     February 9, 2020         10:34 AM            682-260-6712         972-235-8480
     February 9, 2020          3:33 PM            682-260-6712         972-235-8480
     February 10, 2020        10:37 AM            682-260-6712         972-235-8480
     February 10, 2020         3:03 PM            682-260-6712         972-235-8480
     February 11, 2020        10:39 AM            682-260-6712         972-235-8480
     February 11, 2020         3:10 PM            682-260-6712         972-235-8480

       5.6. All of the above calls were placed through an automatic telephone dialing

           system. On many calls no one was on the line which indicates the automatic

           dialer is dialing at such a pace the call center agents cannot keep up with

           the calls. On other calls there was dead air/silence.


    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 6
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 7 of 19 PageID #: 7




       5.7. The dialing system used by Defendant has both the capacity “to store or

           produce telephone numbers to be called, using a random or sequential

           number generator[,]” 47 U.S.C. § 227(a)(1)(A), and the capacity “to dial

           such numbers[,]” id. § 227 (a)(1)(B).

       5.8. The calls were placed without the Plaintiff’s prior express written consent

           and were willful violations of the respective laws. Defendant has been sued

           before for TCPA violations.

       5.9. Plaintiff is not a customer of Defendant and has not provided Defendant

           with his written consent to be called.

       5.10.      All the calls were placed to a telephone number that Plaintiff had

           listed on the National Do Not Call Registry for more than 31 days prior to

           the calls.

       5.11.All of the calls were made by Defendant or Defendant’s authorized agents

           and partners in Defendant’s solicitation scheme. Thus, all of the calls were

           made on behalf of Defendant.

       5.12.      Defendant has failed to register pursuant to § 302.101 of the Texas

           Business & Commercial Code to provide telephone solicitations. The

           https://direct.sos.state.tx.us/telephone/telephonesearch.asp site (“Texas

           Registration Database”) does not contain Defendant’s registration.




    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 7
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 8 of 19 PageID #: 8




       5.13.         The telephone number from which Plaintiff was called (682-260-

           6712) does not appear in the Texas Registration Database.

       5.14.         Defendant does not qualify for an exemption under § 302.053.

       5.15.         The telephone calls were made to Plaintiff who was located in Texas

           and who qualifies as a “purchaser” under § 302.001 of the Texas Business

           & Commercial Code

       5.16.         Defendant was “spoofing” the number from which the calls were

           dialed.

    6. Class Action Allegations


       6.1. As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff

           brings this action on behalf of a class of all other persons or entities similarly

           situated throughout the United States.

       6.2. The class of persons Plaintiff proposes to represent with respect to Count

           One is tentatively defined as all persons within the United States whose

           phone numbers were registered on the Do Not Call Registry for more than

           31 days prior to receiving calls from, or on behalf of, Defendant, and who,

           within the four years before the filing of the initial Complaint, received

           more than one telemarketing call on their residential or cellular line within

           any twelve-month period from, or on behalf of, Defendant.




    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 8
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 9 of 19 PageID #: 9




       6.3. The class of persons Plaintiff proposes to represent with respect to Count

           Two is tentatively defined as all persons in the state of Texas from four

           years prior to the filing of this action through the present who (1) Defendant

           (or an agent acting on behalf of Defendant) called where the telephone

           number had been listed on the National Do Not Call Registry for at least

           thirty days; (2) for the purpose of selling Defendant’s products and

           services; and (3) for whom Defendant claims it (a) obtained prior express

           written consent in the same manner as Defendant claims it supposedly

           obtained prior express written consent to call the Plaintiff, or (b) did not

           obtain prior express written consent.

       6.4. The class of persons Plaintiff proposes to represent with respect to Count

           Three is tentatively defined as: All persons in the United States from four

           years prior to the filing of this action through the present who (1) Defendant

           (or an agent acting on behalf of Defendant) called, (2) on the person’s

           cellular telephone, (3) using the same equipment Defendant used to call

           Plaintiff, and (4) for whom Defendant claims (a) they obtained prior

           express written consent in the same manner as Defendant claims they

           supposedly obtained prior express written consent to place autodialed calls

           to the Plaintiff, or (b) they did not obtain prior express written consent.




    _______________________________________________________________________________
                              Plaintiff’s Class Action Complaint
                                            Page | 9
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 10 of 19 PageID #: 10




        6.5. The class of persons Plaintiff proposes to represent with respect to Count

            Two is tentatively defined as all persons in the state of Texas from four

            years prior to the filing of this action through the present (or an agent acting

            on behalf of Defendant) to whom Defendant (or an agent acting on behalf

            of Defendant) made a telephone solicitation.

        6.6. The classes as defined above are identifiable through phone records and

            phone number databases.

        6.7. Plaintiff does not know the exact number of members in the proposed

            classes, but reasonably believes based on the scale of Defendant’s business,

            and the number of autodialed robo-calls that he received, that the classes

            are so numerous that individual joinder would be impracticable. On

            information and belief, the potential class members number at least in the

            hundreds or thousands.

        6.8. Plaintiff and all members of the proposed classes have been harmed by the

            acts of Defendant in the form of multiple involuntary telephone and

            electrical charges, the aggravation, nuisance, and invasion of privacy that

            necessarily accompanies the receipt of unsolicited and harassing telephone

            calls, and violations of their statutory rights.

        6.9. Plaintiff is a member of the classes.




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 10
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 11 of 19 PageID #: 11




        6.10.             There are questions of law and fact common to Plaintiff and to

            the proposed classes, including but not limited to the following:

                6.10.1.Whether Defendant violated the TCPA by engaging in advertising

                      by unsolicited telemarketing calls;

                6.10.2.              Whether Defendant or their agents, within the four

                      years before the filing of the initial Complaint, made more than one

                      telemarketing calls within any twelve-month period to individuals

                      whose telephone number had been registered on the Do Not Call

                      Registry for more than 31 days.

                6.10.3.              Whether Defendant placed calls to Plaintiff’s cellular

                      number using an automatic telephone dialing system without

                      obtaining the recipients’ prior express written consent for the call;

                6.10.4.              Whether the Plaintiff and the class members are

                      entitled to statutory damages as a result of Defendant’s actions.

        6.11.             Plaintiff’s claims are typical of the claims of class members.

        6.12.             Plaintiff is an adequate representative of the class because his

            interests do not conflict with the interests of the class, he will fairly and

            adequately protect the interests of the class, and he is represented by

            counsel skilled and experienced in class actions, including TCPA class

            actions.



     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 11
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 12 of 19 PageID #: 12




        6.13.          The actions of Defendant are generally applicable to the class as

            a whole and to Plaintiff.

        6.14.          Common questions of law and fact predominate over questions

            affecting only individual class members, and a class action is the superior

            method for fair and efficient adjudication of the controversy. The only

            individual question concerns identification of class members, which will be

            ascertainable from records maintained by Defendants and/or their agents.

        6.15.          The likelihood that individual members of the class will

            prosecute separate actions is remote due to the time and expense necessary

            to prosecute an individual case.

        6.16.          Plaintiff is not aware of any litigation concerning this

            controversy already commenced by others who meet the criteria for class

            membership described above.

     7. Count One: Violation of the TCPA’s Do Not Call provisions

        7.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully

            set forth herein.

        7.2. Defendant violated the TCPA by initiating telephone solicitations to

            persons and entities whose telephone numbers were listed on the Do Not

            Call Registry. See 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).

        7.3. Defendant’s violations were negligent or knowing/willful.



     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 12
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 13 of 19 PageID #: 13




        7.4. Relief Sought: For himself and all class members, Plaintiff requests the

            following relief:

            7.4.1. That Defendant be restrained from engaging in future

                 telemarketing in violation of the TCPA.

            7.4.2. That Defendant, and its agents, or anyone acting on its behalf, be

                 immediately restrained from altering, deleting or destroying any

                 documents or records that could be used to identify class members.

            7.4.3. That the Court certify the claims of the named plaintiff and all

                 other persons similarly situated as class action claims under Rule 23

                 of the Federal Rules of Civil Procedure and Plaintiff’s counsel be

                 named as counsel for the classes.

            7.4.4. That the Plaintiff and all class members be awarded statutory

                 damages of $500 for each violation, with triple damages for any

                 willful or knowing violation, as provided by the law.

            7.4.5. That the Plaintiff recover his attorneys’ fees and costs.

            7.4.6. That the Plaintiff and all class members be granted other relief as is

                 just and equitable under the circumstances.

     8. Count Two: Violation of Tex. Bus. & Com. Code, Chapter 305
        (“TBCC”)




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 13
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 14 of 19 PageID #: 14




        8.1. Plaintiff incorporates by reference all of the above paragraphs as though

            fully stated herein.

        8.2. Plaintiff is a “person” as defined by Texas Business & Commerce Code §

            1-201(b)(27).

        8.3. Defendant is a “person” as defined by Texas Business & Commerce Code

            § 1-201(b)(27).

        8.4. Pursuant to Section 305-053(a) of the Texas Business & Commerce Code,

            a person who receives a communication that violates 47 U.S.C. § 227, or a

            regulation adopted under that provision, may bring an action against the

            person who originates the communication for an injunction, damages or

            both an injunction and damages.

        8.5. As set forth above Defendant violated 47 U.S.C. § 227, or a regulation

            adopted under that provision.

        8.6. Plaintiff is entitled to a permanent injunction to prevent any further

            violations of the Texas Business & Commerce Code, Chapter 305.

        8.7. Pursuant to Section 305-053(b) of the Texas Business & Commerce Code,

            Plaintiff is entitled to the greater of $500.00 for each violation or Plaintiff’s

            actual damages for each call negligently made by Defendants.

        8.8. Pursuant to Section 305-053(c) of the Texas Business & Commerce Code,

            Plaintiff is entitled to not more than the greater of $1,500.00 for each



     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 14
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 15 of 19 PageID #: 15




            violation or three times Plaintiff’s actual damages for each violation by

            Defendant that the Court finds was made knowingly or intentionally.

        8.9. Relief Sought: For himself and all class members, Plaintiff requests the

            following relief:

            8.9.1. That Defendant be restrained from engaging in future telemarketing

                 in violation of the TBCC.

            8.9.2. That Defendant, and its agents, or anyone acting on its behalf, be

                 immediately restrained from altering, deleting or destroying any

                 documents or records that could be used to identify class members.

            8.9.3. That the Court certify the claims of the named plaintiff and all other

                 persons similarly situated as class action claims under Rule 23 of the

                 Federal Rules of Civil Procedure and Plaintiff’s counsel be named as

                 counsel for the classes.

            8.9.4. That the Plaintiff and all class members be awarded statutory

                 damages of $500 for each violation, with triple damages for any willful

                 or knowing violation, as provided by the law.

            8.9.5. That the Plaintiff recover his attorneys’ fees and costs.

            8.9.6. That the Plaintiff and all class members be granted other relief as is

                 just and equitable under the circumstances

     9. Count Three: Violation of the TCPA’s ATDS provisions



     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 15
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 16 of 19 PageID #: 16




        9.1. Plaintiff incorporates the allegations from all previous paragraphs as if fully

            set forth herein.

        9.2. Defendant violated the TCPA by initiating telephone solicitations to cell

            phone numbers with the use of an ATDS.

        9.3. Defendant’s violations were knowing/willful as Defendants were spoofing

            the calling phone numbers and had no prior business with Plaintiff.

            Defendants have also been sued in the Court before for the same type

            conduct.

        9.4. Relief Sought: For himself and all class members, Plaintiff requests the

            following relief:

            9.4.1. That Defendant be restrained from engaging in future telemarketing

                 in violation of the TCPA.

            9.4.2. That Defendant, and its agents, or anyone acting on its behalf, be

                 immediately restrained from altering, deleting or destroying any

                 documents or records that could be used to identify class members.

            9.4.3. That the Court certify the claims of the named plaintiff and all other

                 persons similarly situated as class action claims under Rule 23 of the

                 Federal Rules of Civil Procedure and Plaintiff’s counsel be named as

                 counsel for the classes.




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 16
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 17 of 19 PageID #: 17




            9.4.4. That the Plaintiff and all class members be awarded statutory

                 damages of $500 for each violation, with triple damages for any willful

                 or knowing violation, as provided by the law.

            9.4.5. That the Plaintiff recover his attorneys’ fees and costs.

            9.4.6. That the Plaintiff and all class members be granted other relief as is

                 just and equitable under the circumstances.

     10. Count Four: Violation of § 302.101 of the Texas Business & Commerce
         Code.

        10.1.      Plaintiff incorporates the forgoing paragraphs as though the same

            were set forth at length herein.

        10.2.      §302.101 of the Texas Business & Commerce Code prohibits

            sellers from engaging in telephone solicitation from a location in this state

            or to a purchaser located in this state unless the seller obtains a

            registration certificate from the Office of the Secretary of State for the

            business location from which the solicitation is made.

        10.3.      Defendant violated § 302.101 of the Texas Business & Commercial

            Code when it or its representatives engaged in continuous and repetitive

            telephone solicitation of Plaintiff without obtaining a registration

            certificate from the Office of the Secretary of State.




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 17
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 18 of 19 PageID #: 18




        10.4.      §302.302(a) of the Texas Business & Commerce Code provides

            that a person who violates this chapter is subject to a civil penalty of no

            more than $5,000 for each violation. Furthermore, §302.302(d) provides

            that the party bringing the action is also entitled to recover all reasonable

            cost of prosecuting the action, including court costs and investigation

            costs, deposition expenses, witness fees, and attorney fees.

        10.5.      Relief sought for himself and all class members:

            10.5.1. That the Court certify the claims of the named plaintiff and all other

                 persons similarly situated as class action claims under Rule 23 of the

                 Federal Rules of Civil Procedure and Plaintiff’s counsel be named as

                 counsel for the classes.

            10.5.2. For Plaintiff and each of the class members a civil penalty of

                 $5,000 for each violation of §302.302(a) of the Texas Business &

                 Commerce Code;

            10.5.3. all reasonable cost of prosecuting the action, including court costs

                 and investigation costs, deposition expenses, witness fees, and

                 attorney fees;

            10.5.4. Injunctive relief (as provided under §302.302(d) of the Texas

                 Business & Commerce Code); and




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 18
Case 4:21-cv-00184-ALM Document 1 Filed 03/07/21 Page 19 of 19 PageID #: 19




            10.5.5. That the Plaintiff and all class members be granted other relief as is

                  just and equitable under the circumstances.

     11. Plaintiff requests a jury trial as to all claims of the complaint so triable.



                                      Respectfully submitted:

                                      By:      /s/ Chris R. Miltenberger
                                               Chris R. Miltenberger
                                               Texas State Bar Number 14171200

                                            Designated as Lead Attorney

                                      The Law Office of Chris R. Miltenberger,
                                      PLLC

                                      1360 N. White Chapel, Suite 200
                                      Southlake, Texas 76092
                                      817-416-5060 (office)
                                      817-416-5062 (fax)
                                      chris@crmlawpractice.com

                                      Attorney for Plaintiff




     _______________________________________________________________________________
                               Plaintiff’s Class Action Complaint
                                             Page | 19
